Case 1:18-cr-00526-AJN Document 312
                                311 Filed 09/17/20 Page 1 of 3




       9/17/20




                                                 The Government is hereby ORDERED
                                                 to respond to the Defendant's request
                                                 by September 21, 2020.

                                                 SO ORDERED.
                                        SO ORDERED. 9/17/20



                                       Alison J. Nathan, U.S.D.J.
Case 1:18-cr-00526-AJN Document 312
                                311 Filed 09/17/20 Page 2 of 3
Case 1:18-cr-00526-AJN Document 312
                                311 Filed 09/17/20 Page 3 of 3
